 ,....,
AO 24iB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page 1 ofl



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November I, 1987)
                                        V.

                        Antonio Morales-Estrada                                             Case Number: 3:19-mj-23273

                                                                                            Kenneth J Troiano
                                                                                            Defendant's Atto -,
                                                                                                                         r,;
                                                                                                                          1k.1!~ ,;
                                                                                                                                      ra
                                                                                                                                       ,'i
                                                                                                                                               ~
                                                                                                                                               ~
                                                                                                                                              ~·.
                                                                                                                                   "/1 ;.,:~1 •.~~!! [ . '
                                                                                                                                                          _J___
REGISTRATION NO. 7675 8479
THE DEFENDANT:                                                                                                               AUG I 4 2019
 i:gj pleaded guilty to count( s) I of Complaint
                                                                                                                     .   -•-•-'••c--,,.,...,,__.,_,_._,

 D        was found guilty to count(s)                                             ,,...,, 1_QL.t::n1<
                                                                                  C'
                                                                                                            us D1srn1c--r (X)VRr
                                                                                             1--Jf: r:1:-.1 1,,c,·,·-r-.-:t,··· ,; «:" ,-, ,       -   ••
                                                                                                            .           .                   ' ., '   "     ~
                                                                                  elY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     --·                  ......£.EPUTY



Title & Section                       Nature of Offense                                                                               Count Number(s)
8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                                                     1

 D The defendant has been found not guilty on count(s)
                                     -------------------
 •        Count(s)
                      ------------------
                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •    TIME SERVED
                                                                                     v{\l              10
                                                                                            _ _ _ _ _ _ _ _ _ days

 IZl      Assessment: $10 WAIVED IZl Fine: WAIVED
 IZI      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the      defendant's possession at the time of arrest upon their deportation or removal.
 D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, August 14, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         nih.!A~OCK
                                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                       3: l 9-mj-23273
